Bischoff, J.
Upon the trial of this action it appeared, without contradiction, that the debt of the American Opera Company, Limited, for which defendant was sought to be held, was contracted by it before the alleged false report was signed and filed, and the court charged the jury that if the report was false in respect to any material representation therein contained, plaintiff was entitled to recover. To this charge defendant duly excepted.
A verdict having been rendered for the plaintiff, defendant’s counsel moved, on the trial minutes, to set it aside, specifying as one of the grounds of the motion that the verdict was contrary to law. This motion was denied, and an order to that effect duly entered.
On appeal-to the general term of the court below, the judgment entered for plaintiff on the verdict, and the order denying the motion for a new trial, were affirmed, and from the judgment of affirmance defendant appeals to this court.
In Torlett v. Godwin, 62 Hun, 407; 42 St. Rep., 323, decided by the general term of the supreme court, first department, it was held that the proper construction of § 21, chap. 611, Laws of 1875, rendered the officers of a corporation who make and file a false report liable only for debts contracted by the corporation subsequent to the filing of the report and while they continue to be such officers, and in this construction the general term of this court has concurred in Young v. Godwin, the opinion wherein is handed down herewith.
It follows, therefore, that the judgment of the general and trial terms of the court below must be reversed.
Judgment of the general and trial terms of the city court reversed, and new trial ordered, with costs to the appellant to abide the event.
Daly, Ch. J., and Pryor, J., concur.